Citation Nr: 1824308	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a bilateral ankle disability.  

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for an eye disability.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A Board hearing was held in February 2018.  A transcript is of record.

The issues of entitlement to service connection for bilateral leg, ankle, and foot disabilities are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis of the lumbar spine is attributable to service.

2.  Degenerative joint disease of the knees is attributable to service.

3.  There is no competent medical evidence of a sleep disorder that is related to service.

4.  There is no competent medical evidence of a disability characterized by headaches that is related to service.

5.  An eye disability was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Degenerative joint disease of the knees was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  A sleep disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  A disability characterized by headaches was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017).

5.  An eye disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in August 2010 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  

While the Veteran was not provided with relevant VA examinations with regard to his claims of entitlement to service connection, the Board finds that examinations are not necessary.  The record contains adequate information to fairly address the question of whether there is a current sleep disorder or disability characterized by headaches and whether there is an eye disability that is subject to service connection.  As such, examinations are not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that service treatment records are apparently unavailable.  When service records are not available, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the record reflects that the Veteran has been advised of VA's inability to obtain his service treatment records, and that he has stated that he has no service records to submit.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of organic diseases of the central nervous system may be presumed if manifested to a compensable degree within a year of the Veteran's separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

	Lumbar Spine and Knees

The Veteran asserts that he has low back and knee disabilities that are related to service.  During his 2018 hearing, he testified that while stationed at Fort Sill, he strained his low back lifting a generator.  He indicated that he sought treatment.  With respect to his knees, he noted that he was stationed for three years in Germany, and that physical training was conducted on cobblestone roads.  He asserted that this caused bone spurs in his knees, as well as arthritis.  

VA treatment records reflect diagnoses of arthritis of the spine and knees.  

In March 2016, a VA physician indicated that the Veteran had served on active duty for eight years and had, during that time, participated in long runs and marches while carrying a heavy pack and wearing combat boots.  He noted the Veteran's report that his back and knee pain had persisted since then.  He also noted that the Veteran's service treatment records were unavailable.  He stated that he had reviewed X-rays of the Veteran's knees and felt that they actually reflected a more prominent degree of degenerative joint disease than the radiologist's interpretations suggested.  He opined that it was at least as likely as not that the low back and knee disabilities were the direct result of activity during active duty.  

In an August 2014 statement, a service colleague noted that he had been stationed at Ft. Sill with the Veteran.  He recalled that the Veteran wore a back brace as the result of an accident, but indicated that he was unable to recall how the injury occurred.  

Upon careful consideration of the record, the Board has determined that service connection is warranted for the Veteran's claimed low back and bilateral knee disabilities.  In this regard, the record reflects current diagnoses referable to the spine and knees.  The medical evidence of record contains a March 2016 opinion by a VA physician supporting a finding that these claimed disabilities are related to activities during service.  This opinion acknowledges the absence of the Veteran's service treatment records but nevertheless supports its conclusion with reference to the Veteran's competent statements regarding incidents and symptoms during service and since.  This physician discussed the medical reasoning underlying his conclusion.  There is no medical evidence of record that is in disagreement with the VA physician's conclusions.  Thus, the Board has determined that service connection is in order for the claimed low back and bilateral knee disabilities.

      Sleep Disorder and Headaches

A May 2009 VA treatment record indicates the Veteran's endorsement of trouble falling or staying asleep nearly every day.  No assessment was made in reference to this complaint.  An assessment of depression, mild and situational, was entered.

A May 2009 VA primary care record indicates that no headache was reported.  In August 2009, the Veteran complained of headache with sinus drainage.  The diagnosis was acute bronchitis.

In April 2010, the Veteran denied trouble falling or staying asleep.

A January 2010 VA emergency department record reflects the Veteran's report of being struck in the left eye at work.  He denied generalized headache and loss of consciousness.  Testing revealed a left orbital floor fracture.  

In his June 2010 claim, the Veteran indicated that he wanted disability benefits for a sleep disorder and headaches, but did not state when the claimed disabilities began or when he was treated for them.  

In September 2015, the Veteran endorsed trouble with sleep; no assessment was made with respect to this complaint.  

During his 2018 hearing, the Veteran stated that he had not been diagnosed with sleep apnea, and that he had difficulty sleeping because of pain.  He also indicated that he had not been diagnosed with migraine headaches, and that he experienced headaches from time to time.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed sleep disorder or headaches.  In this regard, while the Veteran has reported trouble sleeping and occasional headaches, there is no indication of chronic disability manifested by sleep problems or headaches during service, in the years following service, or currently.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention with regard to these claims; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  There is no competent evidence of record diagnosing a sleep disorder or headache disability.

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a sleep disorder or headache disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to whether there are currently existing disabilities characterized by sleep problems or headaches, and whether such are linked to active duty, because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sleep disorder and headache disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Eyes

In his June 2010 claim, the Veteran indicated that he sought disability benefits for a visual disability, but did not state when the claimed disability began or when he was treated for it.  

A February 2010 VA treatment record indicates the Veteran's complaint of blurry vision; he was referred to optometry for a spectacle prescription.  A May 2010 VA treatment record indicates a history of orbital floor fracture in January 2010, healed without sequelae.  The history also included refractive error.  

In January 2012, the Veteran reported that his eyes occasionally felt sandy.  The assessment included refractive error and dry eye syndrome, which the provider noted likely accounted for occasional blur.  

During his 2018 hearing, the Veteran testified that conditions he was exposed to during service led to a feeling of grittiness in his eyes.  He mentioned being stationed in the desert.  He indicated that his vision was blurred at times.  He denied experiencing any injury to his eyes.  

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no indication that any refractive error has been caused by any specific event such as an in-service injury or exposure. 

With respect to the Veteran's report of blurry vision, the Board observes that there has been no diagnosis ascribed to this symptom, other than refractive error.  As discussed, there is no evidence indicating that refractive error has been caused by any specific event during service.  

To the extent that the Veteran asserts that he has an eye disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report symptoms in service and since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.
 
For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a visual disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability, diagnosed as arthritis of the lumbar spine, is granted.

Entitlement to service connection for a bilateral knee disability, diagnosed as degenerative joint disease, is granted.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

The record contains complaints referable to the Veteran's legs, ankles, and feet.  During his 2018 hearing, the Veteran reported that he had experienced a fall, causing injury to one of his ankles.  Non-VA medical records submitted by the Veteran in conjunction with his hearing indicate that he fell at work and injured his right knee and left ankle.  The Veteran's testimony suggests a theory of entitlement to VA benefits on a secondary basis.  In light of the award of service connection for the claimed low back and knee disabilities, the Board finds that an examination is warranted to determine whether there are disabilities of the legs, ankles or feet that are related to the now-service connected low back and knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any bilateral leg, ankle, or foot disability.  The claims file should be forwarded to the examiner for review.  All indicated studies should be performed. 

Following examination of the Veteran and review of the record, the examiner should provide the following opinions:

a.)  Is it at least as likely as not (i.e., probability of 50 percent) that any currently present leg, ankle, or foot disability had its onset in service or is otherwise related to service?

b.)  Is it at least as likely as not (i.e., probability of 50 percent) that any currently present leg, ankle, or foot disability is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected low back or knee disabilities?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the AOJ last adjudicated these claims, and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


